Order of the Supreme Court, New York County (Bookson, J.), entered July 30, 1981, which, inter alia, denied petitioner’s application to revoke the trust agreement and granted the application of respondent American Savings Bank to have a successor trustee appointed, is reversed, without costs, on the facts, and petitioner’s application to revoke the trust agreement granted and respondent American Savings Bank’s cross application for appointment of a successor trustee denied. Petitioner and her parents entered into a trust agreement, naming her as the grantor and sole beneficiary and conferring upon her parents as trustees the right to revoke, which was personal as to them. It is clear that it was the intention of the parties that upon the death of both parents the power to revoke the trust, no purpose thereby remaining for its continued existence, would revert to the petitioner. Concur — Sullivan, J. P., Ross, Carro, Lupiano and Milonas, JJ. •